DOWDELL, J.
The complaint contained several counts; one for willful killing of plaintiff’s intestate, and the rest counting on simple negligence. The count on the willful killing was withdrawn, and demurrers, were sustained to the remaining counts, and, the plaintiff declining to- plead over, judgment was rendered for the defendant.
The only question raised is whether the complaint contained a cause of action. We are quite clear both on reason and authorities that the complaint fails to state a sufficient cause o-f action. That there was an intervening, independent, and efficient cause of the injury complained of, between the alleged negligence and the injury, we think there can be no doubt. The principle stated in the following cases seem to settle the question and adversely to the appellant: — Western Ry. of Ala. v. Mutch, 97 Ala. 194, 11 South. 894, 21 L. R. A. 316, 38 Am. St. Rep. 179; Henderson v. Dade Coal Co. (Ga.) 28 S. E. 251, 40 L. R. A. 95; and authorities cited in those cases. The damages are too- remote.
The judgment appealed from must he affirmed.
Haralson, Tyson, Anderson, and Denson, JJ., concur.